Citation Nr: 0943643	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as secondary to Agent 
Orange exposure.

3.  Entitlement to service connection for chronic bronchitis, 
also claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The issues of entitlement to service connection for COPD and 
chronic bronchitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran did not have hypertension in service or for 
decades thereafter and there is no competent and persuasive 
evidence linking the Veteran's current hypertension to any 
remote incident of service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated 
by any incident of service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 
1113, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in March 2006.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Indeed, the Veteran does not specify any 
specific event, injury or disease in service that led to his 
current hypertension.  Rather, the Veteran merely alleges the 
stress of military service in Vietnam in general caused his 
hypertension, which was not actually diagnosed until decades 
after service.  Such evidence is insufficient to trigger VA's 
duty to provide an examination as the Veteran is a lay person 
and not competent to provide a link between stress in service 
and current hypertension.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hypertension may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because 
the earliest evidence of the Veteran's hypertension is 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges that his hypertension was incurred as a 
result of in-service stress, specifically serving in Vietnam 
during wartime. As indicated in the VCAA discussion above, 
the Veteran does not detail any specific event that caused 
him undue stress in the military, but rather merely states 
being stationed in a warzone in general caused stress and 
eventually led to his diagnosis of hypertension decades 
later.  He further cites being hospitalized in 1984, fourteen 
years after service, for an acute inferior myocardial 
infarction, as further evidence of the nexus between his 
hypertension and military service.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatments or diagnoses of any heart-related 
problems.  The Veteran's entrance and separation 
examinations, moreover, indicate blood pressure within normal 
limits and are overall silent as to any heart-related 
abnormality.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry here then is whether the Veteran's current 
hypertension is related to any incident of service.  The 
Board concludes it is not.

After service, the first medical records indicative of any 
heart-related problem are in November 1984, fourteen years 
after service.  At that time, the Veteran was admitted to a 
private hospital for complaints of chest pains.  Chest x-rays 
and vitals, to include blood pressure readings, all returned 
within normal limits.  An EKG taken at the time, however, 
confirmed an acute inferior myocardial infarction.  The 
Veteran was not, however, diagnosed with hypertension at that 
time.

VA outpatient treatment records indicate the Veteran 
currently has many heart-related problems, to include 
hypertension.  The Veteran's hypertension was first noted in 
the VA outpatient treatment records in 1998, nearly two 
decades after service.  No medical professional, however, has 
ever linked the Veteran's current hypertension to any 
incident of his military service.

The Board has considered the Veteran's statements.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.  The 
provisions concerning continuity of symptomatology do not, 
however, relieve the requirement that there be some evidence 
of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997). 

Although the Board does not doubt the Veteran believes his 
hypertension is related to stress incurred in the military, 
he is a layman and unable to make such a medical 
determination.  See Rucker, 10 Vet. App. at 74. 

Rather, the Veteran's service treatment records are silent as 
to any heart-related abnormality and the Veteran was not 
actually diagnosed with hypertension until decades after 
service.  Regrettably, no medical professional has ever 
linked the Veteran's hypertension to any incident of service.

In light of the medical evidence described above, the Board 
finds that service connection is not warranted.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hypertension is denied.
REMAND

With regard to the Veteran's claims of entitlement to service 
connection for COPD and chronic bronchitis, the Veteran 
alleges his current respiratory diseases first began in 
service.  He further alleges his respiratory diseases are a 
result of Agent Orange herbicide inhalation while stationed 
in Vietnam.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran's service treatment records confirm 
the Veteran was treated numerous times in the military for a 
cough, sore throat and upper respiratory infections.  At 
least in one instance, in June 1968, the Veteran was 
diagnosed with bronchitis specifically.  The Board also finds 
noteworthy that the Veteran's September 1965 entrance 
examination notes a history of "whooping cough" prior to 
his military service.  The Veteran's DD-214, moreover, 
confirms the Veteran served in the country of Vietnam during 
part of his military service.

Post-service VA outpatient treatment records indicate current 
diagnoses of COPD and chronic bronchitis.  The records also 
indicate the Veteran has a lengthy history as a smoker, 
smoking a pack per day.  Although tobacco cessation is noted 
as part of the Veteran's treatment plan, no medical 
professional has ever specifically rendered an opinion with 
regard to etiology of either condition.

With regard to the Veteran's claim that Agent Orange 
herbicide exposure is related to his current respiratory 
diseases, the Board notes the Veteran is entitled to a 
presumption of exposure to Agent Orange herbicide.  See 38 
C.F.R. § 3.307(a)(6)(iii) (indicating, "A veteran who...served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence [indicating 
otherwise].").  COPD and chronic bronchitis, however, are 
not specific diseases medically associated to herbicide 
exposure as a matter of presumption.  See 38 C.F.R. § 
3.309(e).
 
Although his type of respiratory diseases are not on the 
presumptive list, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for disability 
due to herbicide exposure with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  That 
is, presumptive service connection is not the sole means of 
establishing service connection.  

In short, the Veteran has presumed herbicide exposure and 
confirmed in-service treatment for frequent coughs and 
bronchitis.  The Veteran, however, also has a lengthy history 
of smoking, childhood history of whooping cough and diagnoses 
of respiratory diseases that are not presumptively associated 
with herbicide exposure.  

The Veteran has never been afforded a VA examination to 
ascertain the etiology of his respiratory diseases, to 
include COPD and chronic bronchitis.  The evidence is 
currently insufficient to make a decision in this case and, 
therefore, a VA examination is indicated.  McLendon, 20 Vet. 
App. at 79.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2006 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Muskogee, 
Oklahoma from September 2006 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.  

2.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an appropriate examination for his 
claimed conditions of COPD and chronic 
bronchitis to determine the extent and 
likely etiology of any respiratory disease 
found, to include whether the disease is a 
direct result of Agent Orange herbicide 
exposure, the Veteran's in-service 
treatments for cough, upper respiratory 
infections and bronchitis or any other 
incident of service versus his smoking 
habit or his childhood history of whooping 
cough.  

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.  The 
examiner should state whether it is at 
least as likely as not that any current 
respiratory disease(s), to include COPD 
and chronic bronchitis, is the result of 
in-service herbicide exposure, in-service 
treatment for bronchitis/cough/URI or any 
other incident of service.  Consideration 
of the Veteran's childhood history of 
whooping cough and post-military history 
of smoking should be noted and reconciled 
in the opinion provided.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


